Exhibit 10.15
 
 
[f10kimg001_paneltech.jpg]
 
Mr. Scott Olmstead
Paneltech Products, Inc.
2999 John Stevens Way
Hoquiam, WA 98550


 
March 26, 2010


 
Re:          NOTICE OF DEFAULT & FORBEARANCE AGREEMENT
Loan No.:      100012004


 
By this letter, ShoreBank Pacific ("Bank") hereby notifies Paneltech Products,
Inc. ("Borrower"), that it was in default under the Business Loan Agreement
dated January 26, 2001, as amended ("Loan Agreement") because it had violated
certain conditions in the Loan Agreement.
 
●   
Maintain a Net Worth defined as Total Equity in excess of $750,000 at all times
measured at the end of each month.

 
●   
Maintain a ratio of Debt to Worth, defined as all liabilities divided by Total
Equity not to exceed 6.0 to 1.0 as measured at the end of each month.

 
●   
Debt Service Coverage (DSC): Defined as Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA) divided by Current Maturities of Long
Term Debt (CMLTD) proportional to the corresponding EBITDA period plus period
interest expenses in excess of 1.0 to 1.0 as of February 28, 2010.

 
Accordingly, as of 2/28/2010 these conditions were breached. As a result,
Borrower was also in default under the Promissory Note ("Note") of the same
date..
 
After due consideration, the Bank has elected to forbear exercising its default
rights and remedies until March 31, 2010. The Bank will agree to do so subject
to the following terms and conditions:
 
    (1.)   
The Borrower acknowledges that it is in default under the Loan Agreement and the
Note for the reasons stated herein, and has no defense to any action to enforce
the Loan Agreement or Note, nor any claim by which to assert as a setoff against
the Indebtedness.

 
    (2.)   
As consideration for the Bank's forbearance, the Borrower agrees to execute the
enclosed Change in Terms Agreement and pay the associated fees, to be delivered
to the Bank, together with the original version of this letter countersigned by
Borrower's authorized representative in the space provided below, no later than
April 2, 2010. If Borrower fails to timely deliver the countersigned letter and
Change in Terms document to the Bank, then this Forbearance Agreement shall have
no force and effect, and the Bank may proceed forthwith to enforce the Loan
Agreement and Related Documents.



 
1

--------------------------------------------------------------------------------

 
 
    (3.)   
The Borrower acknowledges that time is of the essence in the performance of the
Loan Agreement, and that it shall cure its default no later than March 31, 2010.
The Borrower agrees that the Bank may exercise its default rights and remedies
immediately and without further notice if the Borrower fails to cure the default
within the time provided herein.

 
    (4.)   
The Borrower acknowledges that this Forbearance Agreement, the Loan Agreement,
and the Related Documents are the only agreements between the parties, and that
there are no other agreements, promises, representations, or understandings
between the parties, either written or oral, other than what is expressed in
this Forbearance Agreement, the Loan Agreement, and the Related Documents.

 
    (5.)   
The Borrower agrees that the Loan Agreement and Related Documents remain in full
force and effect and that this Forbearance Agreement shall not be deemed to
operate as a waiver of any of the Bank's rights and remedies thereunder.

 
Please execute and return this original, together with the March 26, 2010
executed Change in Terms Agreement and associated fee. Borrower's signature in
the space provided below shall operate as the unconditional acceptance of the
above terms and conditions.




Sincerely,
 

      IT IS SO ACCEPTED:                                           Dustin Mead  
     
Vice President
  By:    
ShoreBank Pacific
  Title:              

 



 
2

--------------------------------------------------------------------------------

 
